Whitaker, J. (concurring).
I concur with Mr. Justice Pendleton that the judgment should be reversed.
Upon the receipt of the notice concededly given by plaintiff and received by defendant, the defendant did nothing.
If the defendant required any additional proof or information, common honesty required it to. request such further proof or information which it purposely failed to do. Defendant has suffered no loss by the alleged failure of the plaintiff to strictly comply with the terms of the policy and is seeking to avoid its honest obligation by a technical construction of a contract drawn by itself.